 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                               UNITED STATES DISTRICT COURT
12                            EASRTERN DISTRICT OF CALIFORNIA

13
     MATTHEW GOODRICH                           CASE NO.: 2:20−CV−00673−TLN−CKD
14
                 Plaintiff,                     ORDER GRANTING PARTIES’
15   v.                                         STIPULATION TO MODIFY
16                                              THE SCHEDULING ORDER
     GENERAL MOTORS LLC, a Delaware
17   Limited Liability Company; and DOES 1
     through 10, inclusive
18                 Defendants.
                                                Honorable Judge Troy L. Nunley
19
20
21
22
23
24
25
26
27
28
                                                1
          [PROPOSED] ORDER GRANTING PARTIES’ JOINT MOTION TO MODIFY THE SCHEDULING ORDER
 1                                                  ORDER

 2
 3          Upon consideration of the Joint Motion Requesting Continuance of Deadlines and [Proposed]

 4   Order Granting Joint Motion Requesting Continuance of Deadlines and good cause appearing therefore:

 5          IT IS HEREBY ORDERED that:

 6          The disclosure of expert witnesses continued from June 28, 2021 to July 28, 2021;

 7          The disclosure of supplemental lists of expert witnesses from July 26, 2021 to August 12, 2021;

 8          IT IS SO ORDERED.

 9
10   DATED: June 30, 2021
                                                       Troy L. Nunley
11                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
           [PROPOSED] ORDER GRANTING PARTIES’ JOINT MOTION TO MODIFY THE SCHEDULING ORDER
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
     [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION REQUESTING CONTINUANCE OF
                        DEADLINES GIVEN THE PUBLIC HEALTH CRISIS
